Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 13, 2022 has been entered.  In addition, in response to the Amendment filed on April 13, 2022, claims 1-23 are pending and presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recites the limitation “wherein the content is accessible from the first device and from a second device”, which interpreted as that the content is accessed by the first device and a second device. However, claims 1, 9, 17 also recites the limitation “wherein determining whether the content is unavailable to be shared is based on at least suitability of the content to be shared or whether a more updated version of the content is available through the second device or based on network connectivity of the first device or whether the content is completely inaccessible to the first device”.  The examiner notes here that the above 2 limitations contradict each other. The first limitation claims that the first device is accessible to the content and the second limitation claims that one of the conditions to determine that the content is unavailable is by determining that the first device is inaccessible to the content. 

Dependent claims 2-8, 10-16 and 18-23 are also rejected since they are depended upon rejection claims set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6-10, 13-20, 23 are rejected under 35 USC 103 as being unpatentable over Devine et al (US Pub. No. 2019/0339822 A1) in view of Poel et al (US Pat. No.9,716,861 B1) and further in view of Ma et al (US Pub No. 2014/0313282 A1).

Regarding claim 1, Devine discloses “receiving a share input from a first device corresponding to a participant of a conference session” (see Devine ¶ 0008; receiving, via the one or more input devices, a first input; in response to receiving the first input, displaying, on the display, a suggested collection of media items for sharing with a recipient; fig. 6D, ¶ 0211; receiving from a participant of a conversation an input asking to share contents such as media related to lake Tahoe trip); “wherein the share input is an indication for a content to be shared” (see Devine ¶ 0008; receiving, via the one or more input devices, a first input; in response to receiving the first input, displaying, on the display, a suggested collection of media items for sharing with a recipient; fig. 6D, ¶ 0211; receiving from a participant of a conversation an input asking to share contents such as media related to lake Tahoe trip); “determining the content for sharing based on communication information associated with the participant” (see Devine ¶ 0008; wherein the suggested collection to be shared is relevant to a message conversation with the recipient; fig. 6D, ¶ 0211; device 600 can display input suggestion to be shared immediately in response to receiving the message  in the transcript  that mentions photos (e.g., from Lake Tahoe)); “determining that the content is unavailable to share from the first device” see Devine ¶ 0214; content or media to be shared is managed items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600; see Poel ¶ 0065; the content to be shared is transmitted from the storage to the terminal; hint the content is not available in the terminal); “wherein determining whether the content is unavailable to be shared is based on at least  content or media to be shared is managed items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600; see Devin ¶ 0065; the content to be shared is transmitted from the storage to the terminal; hint the content is not available in the terminal and the terminal has no access to the content) “determining that the content is available through a device” (see Devine ¶ 0214; content or media to be shared is managed items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600) and “sharing the content using the [[second]] device” (see Devine figure 6F ¶ 0214; Sharing interface is associated with a photos application for managing media items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600); sharing interface 610 is displayed concurrently with the transcript 604A of the conversation with William and Gregg, and conveniently allows the user access to selecting media items for sharing, while continuing to view the relevant message conversation). 
Although Devine discloses that determining and managing media to be shared using items that can be stored locally in the same device or stored remotely in different devices (see ¶ 0214). Devine does not appear to explicitly disclose wherein the content is accessible from the first device and from a second device”, determining that the content is available to share from the second device.  To make the record clear, Poel discloses wherein the content is accessible from the first device and from a second device” (See Poel abstract; wherein either of the first or second conferee can open any document in the session queue in their sharing window); determining that the content is available to share from the second device; (see Poel figure 7, steps s13 – Step S14 and ¶ 0063; wherein either of the first or second conferee can open any document in the session queue in their sharing window and any document in the session queue in their private window at any time during a conference and wherein, any change in the document opened in either of the first or second sharing windows is mirrored in the other of the sharing windows). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Devine and Poel before him or her, to modify the invention of Devine to incorporate the teaching of Poel. The suggestion for doing so would have been enables conferees associated with a session to add documents and files to a session queue at any time after a session is instantiated so that the queue provides a persistent repository for content related to the session that can be accessed at any time by one, a subset or all conferees associated with the session (Col 1, lines 25-40).
Although Devine discloses that the content to be shared is transmitted from the storage to the terminal; hint the content is not available in the terminal and the terminal has no access to the content (see ¶ 0065). Devine does not appear to explicitly disclose wherein determining whether the content is unavailable to be shared is based on at least suitability of the content to be shared or whether a more updated version of the content is available through the second device or based on network connectivity of the first device.  To make the record clear, Ma was introduced. Ma discloses wherein determining whether the content is unavailable to be shared is based on at least suitability of the content to be shared or whether a more updated version of the content is available through the second device or based on network connectivity of the first device” (See Ma ¶ 0088, 0090, ¶ 0093; a user can join a conference with 2 devices, the fist device is not suited to shar the contents in the conference, wherein only the second device is suitable to shar the contents). it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Devine and Ma before him or her, to modify the invention of Devine to incorporate the teaching of Poel allow a user to have 2 devices in a conference with different capabilities and determine that one of the devices is more suitable for sharing contents. The suggestion for doing so would have been for assisting a user to deploy a plurality of electronic devices as a single video conference endpoint (¶ 0002).
   
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “determining that the content is unavailable from the first device”; ((see Devine ¶ 0214; content or media to be shared is managed items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600; see Poel ¶ 0065; the content to be shared is transmitted from the storage to the terminal; hint the content is not available in the terminal).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein receiving the share input comprises receiving a signal indicating selection of a share control”; (see Devine figure 6F ¶ 0214; Sharing interface is associated with a photos application for managing media items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600); sharing interface 610 is displayed concurrently with the transcript 604A of the conversation with William and Gregg, and conveniently allows the user access to selecting media items for sharing; see Poel abstract).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein receiving the share input comprises receiving keywords corresponding to the content”; (see Devine ¶ 0221; other text (e.g., phrases or keywords) in a message conversation can cause a relevant collection of media items to be 
suggested for sharing).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein sharing the content comprises causing to display the content through a browser”; (see Devine figure 6F ¶ 0214; Sharing interface is associated with a photos application for managing media items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600); sharing interface 610 is displayed concurrently with the transcript 604A of the conversation with William and Gregg, and conveniently allows the user access to selecting media items for sharing; see Poel ¶ 0041).

Claims 9 – 10, 13 -16 are the computer readable medium claims corresponding to the method claims 1 – 2, 6 and 8 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 2, 6 - 8.  Claims 9 – 10, 13 -16 are rejected under the same rational as claims 1 – 2, 6 - 8.

Claim 17 is the system claim corresponding to the method claim 1 that have been rejected above.  Applicant attention is directed to the rejection of claim 1. Claim 17 is rejected under the same rational as claim 1.

Regarding claim 18, claim 17 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein the memory stores further instructions that, when executed by the processor, cause: in response to receiving the share input, causing to display, in a graphical user interface of the first device, one or more content options for sharing; receiving a selection input for one of the one or more content options; and wherein sharing the content is in response to receiving the selection input for the content option”; (see Devine figure 6F ¶ 0214; Sharing interface is associated with a photos application for managing media items (e.g., photos, videos, or the like) associated with device 600 (e.g., a media library stored locally on device 600, and/or stored remotely and associated with device 600); sharing interface 610 is displayed concurrently with the transcript 604A of the conversation with William and Gregg, and conveniently allows the user access to selecting media items for sharing; see Poel figures 7, 8, 9 ¶ 0063- ¶ 0065).

Regarding claim 19, claim 17 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein the communication information associated with the participant comprises audio data or text data”; (See Devine Figs 6A-6F; see Poel abstract and Col 6, 15-40).

Regarding claim 20, claim 17 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein the content is shared between a limited list of conference participants”; (See Devine Figs 6A-6F ; see Poel abstract and Col 6, 15-40).

Regarding claim 23, claim 17 is incorporated as stated above.  In addition, the combination of Devine and Poel further discloses, “wherein sharing the content comprises causing to display the content through a browser.”; (See Devine Figs 6A-6F ; see Poel abstract and Col 6, 15-40).



Claims 3, 11, 21 and 22 are rejected under 35 USC 103 as being unpatentable over Devine et al (US Pub. No. 2019/0339822 A1) in view of Poel et al (US Pat. No.9,716,861 B1), Ma et al (US Pub No. 2014/0313282 A1) and further in view of Hinohara et al (US Pub. No. 2021/0055904 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above. The combination of Devine and Poel does not appear to explicitly disclose wherein determining the content comprises using machine learning.  However, Hinohara discloses wherein determining the content comprises using machine learning; (See Hinohara ¶ 0208; discloses using priority of data to select files to be shared; ¶ 0215; disclose using machine learning). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Devine and Hinohara before him or her, to modify the invention of Poel to use machine learning.  The suggestion for doing so would have been to enable a computer to acquire human-like learning ability (¶ 0215).

Claim 11 is the computer readable medium claims corresponding to the method claim 3 that have been rejected above.  Applicant attention is directed to the rejection of claim 3. Claim 11 is rejected under the same rational as claim 3.

Most of the limitations of claim 21 have been noted in the rejection of claim 18.  Applicant’s attention is directed to the rejection of claim 18 above.  The combination of Devine and Poel does not appear to explicitly disclose wherein the one or more content options for sharing is ranked based on likelihood for sharing score.  However, Hinohara discloses wherein the one or more content options for sharing is ranked based on likelihood for sharing score; (See Hinohara ¶ 0208; discloses using priority of data to select files to be shared). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poel and Hinohara before him or her, to modify the invention of Devine to use priority of contents to perform sharing between participants of a conference.  The suggestion for doing so would have been to improve efficiency of the system by sharing contents that are more important for the conference.

Most of the limitations of claim 22 have been noted in the rejection of claim 18.  Applicant’s attention is directed to the rejection of claim 18 above.  The combination of Devine and Poel does not appear to explicitly disclose wherein the selection input for one of the one or more content options is done automatically based on machine learning.  However, Hinohara discloses wherein the selection input for one of the one or more content options is done automatically based on machine learning; (See Hinohara ¶ 0208; discloses using priority of data to select files to be shared; ¶ 0215; disclose using machine learning). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poel and Hinohara before him or her, to modify the invention of Devine to use machine learning.  The suggestion for doing so would have been to enable a computer to acquire human-like learning ability (¶ 0215).

Claims 4, 5 and 12 are rejected under 35 USC 103(a) as being unpatentable over Devine et al (US Pub. No. 2019/0339822 A1) in view of Poel et al (US Pat. No.9,716,861 B1), Ma et al (US Pub No. 2014/0313282 A1) and further in view of Poel et al (US Pat. No. 9,716,861 B1).

Most of the limitations of claim 4 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  The combination of Devine and Poel does not appear to explicitly disclose determining that the communication information is associated with one or more other participants of the conference session; and wherein the second device is associated with the one or more other participants.  However, Poel discloses determining that the communication information is associated with one or more other participants of the conference session; and wherein the second device is associated with the one or more other participants; (See Poel Col 19, lines 35-60).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Devine and Poel before him or her, to modify the invention of Poel to enable the participants of a conference to share any files regardless of which participant added or had the file.  The suggestion for doing so would have been that any conferee may be able to access and at least independently view any files in the queue of a session regardless of who added the file to the queue either before, during, or after a session. This feature encourages conferees to prepare for a session by becoming familiar with content other conferees intend to share and also helps conferees understand importance of content so that a natural ordering of content based on importance can occur (See Col 6, lines 7-15).


Most of the limitations of claim 5 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  The combination of Devine and Poel does not appear to explicitly disclose identifying that the communication information is associated with one or more non- participants of the conference session; and wherein the second device is associated with the one or more non-participants.  However, Poel discloses identifying that the communication information is associated with one or more non- participants of the conference session; and wherein the second device is associated with the one or more non-participants; (See Poel Col 19, lines 35-60).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poel and Poel before him or her, to modify the invention of Devine to enable the participants of a conference to share any files regardless of which participant added or had the file.  The suggestion for doing so would have been that any conferee may be able to access and at least independently view any files in the queue of a session regardless of who added the file to the queue either before, during, or after a session. This feature encourages conferees to prepare for a session by becoming familiar with content other conferees intend to share and also helps conferees understand importance of content so that a natural ordering of content based on importance can occur (See Col 6, lines 7-15).

Claim 12 is the computer readable medium claims corresponding to the method claims 4 - 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 4 and 5. Claim  12 is rejected under the same rational as claims 4 - 5.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468